Citation Nr: 1635003	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  06-33 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1978 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2005, the Veteran testified before an RO Decision Review Officer (DRO).  In September 2009, the Veteran testified at a travel board hearing conducted by the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

In April 2010 and July 2011 the Board remanded the claims for further evidentiary development.  In March 2015, the Board reopened the PTSD claim and remanded both claims for further development.  The case is once again before the Board.

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 38 C.F.R. § 3.304 (f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f)(3).  "Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3).

The Veteran asserts that his PTSD is the result of a number of in-service stressors.  These stressors include (1) witnessing the death of servicemember J. J. and injuries to servicemembers L. and T.  in a truck accident in Germany in 1980, and (2) being present in the La Belle discotheque during the April 1986 bombing and observing wounded people.  
At the outset, the Board finds that both stressors are supported by credible evidence.  The Veteran's service personnel records reflect that he served in the Headquarters and Headquarters Company (HHC) 32nd Armor 2nd Battalion in Germany from October 14, 1978 to July 10, 1981.  The Veteran also served in Germany from May 26, 1983 to May 25, 1986.  Based on research conducted by the Joint Services Records Research Center (JSRRC) showing that J. J., L., and T. were members of the Veteran's unit in February 1980 and were involved in a truck accident which killed J. J. and injured L. and T., the AOJ conceded the stressor of J. J.'s death in an August 2015 memorandum.  Concerning the discotheque bombing, the Board takes administrative notice that the La Belle bombing took place on April 5, 1986.  Given that the Veteran's personnel records indicate that he was serving in Germany during that time, and that he has consistently reported being in the discotheque during the bombing and witnessing injured people, the Board finds this stressor to be credible and consistent with the circumstances of his service.  See 38 C.F.R. § 3.304 (f)(1).  Therefore, the third element for a PTSD claim has been met, and the Board will now turn to the medical evidence diagnosing PTSD and linking such symptoms to his in-service stressors.

In September 2009, the Veteran underwent a VA mental health evaluation.  The Veteran reported experiencing several traumatic events during service, including witnessing the death of J. J. and being inside the discotheque during the bombing.  The psychologist diagnosed chronic PTSD and major depressive disorder and assigned a Global Assessment of Functioning  (GAF) score of 37.  Noting that the Veteran was a good historian, the psychologist opined that the Veteran's psychiatric disorders were most likely caused by the traumatic events witnessed during service.  Following an October 2015 VA examination, another VA psychologist noted that witnessing the death of J. J. constituted a criterion A stressor under the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) criteria for a PTSD diagnosis, and that the discotheque bombing was related to the Veteran's fear of hostile military or terrorist activity.

After review of the record, the Board finds that service connection for PTSD is warranted.  The Board finds the opinion linking the Veteran's verified in-service stressors to the Veteran's PTSD to be highly probative, as it was provided following an examination of the Veteran and a review of his medical history.  The psychologist provided a detailed rationale for his conclusion which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although subsequent VA examiners in January 2014 and October 2015 did not diagnose PTSD, the requirement of a current disability is satisfied in this case by the September 2009 PTSD diagnosis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim).  

The Board recognizes that the Veteran has also been diagnosed with other psychiatric disorders during the course of the appeal, including depressive disorder, schizoaffective disorder, and insomnia, and it has considered such symptoms in adjudicating the Veteran's case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the Board notes that a March 2014 rating decision granted service connection for insomnia with depression and anxiety, and assigned a 100 percent evaluation effective November 29, 2012.  Therefore, the issue of service connection for a psychiatric disorder other than PTSD has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (because appellant's first appeal concerned rejection of logically up-stream element of service connection, appeal could not concern logically down-stream elements).  Moreover, the Board notes that because all of the Veteran's psychiatric disorders are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of the Veteran's overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.

In light of the positive and negative evidence of record, including the Veteran's verified stressors and the medical opinions of record, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's PTSD is related to service.  Accordingly, resolving all doubt in his favor, service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


ORDER

Service connection for PTSD is granted.


REMAND

While further delay is regrettable the Board finds that additional development is necessary prior to adjudication of the remaining claim.

In its March 2015 remand the Board noted that the Veteran's service treatment records showed that he had a pterygium removed from his left eye in 1980.  The service treatment records also noted that the Veteran complained of irritation in the left eye prior to surgery; an assessment of possible conjunctivitis for 3 months was rendered.  The Veteran also reported occasional watery eyes when reading on a July 1983 medical history report.  Noting that an August 2007 VA eye examination diagnosed open angle glaucoma, the Board scheduled the Veteran for a VA examination and requested that the examiner opine as to whether any eye disorder had its onset in or is in any way related to the Veteran's military service.

In October 2015, a VA examiner noted the Veteran's diagnoses as preglaucoma occurring in approximately 2002 and cataracts in 2006.  She opined that it was not likely that either of those conditions were incurred in service or were related to service.

The Board notes that the October 2015 VA examiner did not provide a rationale for her opinion, nor did she discuss the 1980 pterygium removal or the Veteran's report of watery eyes during service.  Therefore, the Board finds that an addendum opinion must be obtained.  

On remand, updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from March 2014 to the present.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative should be notified of such. 

2. After the above has been completed to the extent possible, send the claims file to an ophthalmologist.  If an examination is deemed necessary to answer the question presented, one should be scheduled.  Following review of the claims file the ophthalmologist should respond to the following: 

Is it at least as likely as not (50 percent probability or greater) that a current eye condition is related to service?  In providing this opinion, the examiner should address the Veteran's service treatment records showing complaints of irritation in the left eye with an assessment of possible conjunctivitis for three months in March 1980, surgery to remove a cyst in the left eye in April 1980, the Veteran's report of occasional watery eyes when reading in July 1983, and the assessment of normal eye function on the July 1992 separation examination.  Please explain why or why not.  

The ophthalmologist should provide a complete rationale for all opinions expressed and conclusions reached.  If the ophthalmologist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide thorough reasons as to why the opinion cannot be made without resorting to speculation.

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


